—Order unanimously affirmed without costs. Memorandum: Supreme Court properly granted defendants’ motion for summary judgment dismissing the complaint in this legal malpractice action. The entry of a judgment in favor of defendant Green & Seifter, Attorneys, P.C., against plaintiff in a prior action to recover fees for legal services bars a malpractice action regarding those same legal services (see, Blair v Bartlett, 75 NY 150; Chisholm-Ryder Co. v Sommer & Sommer, 78 AD2d 143; see also, Harris v Stein, 207 AD2d 382; Pirog v Ingber, 203 AD2d 348; Altamore v Friedman, 193 AD2d 240, lv dismissed 83 NY2d 906, rearg denied 83 NY2d 1001; Grace & Co. v Tunstead, Schechter & Torre, 186 AD2d 15; Siegel, NY Prac § 464, at 701-702 [2d ed]). We reject the contention of plaintiff that our decision in Chisholm-Ryder Co. was implicitly overruled by the Court of Appeals in Kaufman v Lilly & Co. (65 NY2d 449) and subsequent decisions of that Court that address the issue of collateral estoppel (see, e.g., D’Arata v New York Cent. Mut. Fire Ins. Co., 76 NY2d 659; Matter of Halyalkar v Board of Regents, 72 NY2d 261). (Appeal from Order of Supreme Court, Onondaga County, Murphy, J.—Summary Judgment.) Present—Green, J. P., Pine, Callahan, Doerr and Davis, JJ.